United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-3823
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Terron Brown, also known                 *
as T-Rex,                                * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: August 24, 2007
                                  Filed: August 27, 2007
                                  ___________

Before WOLLMAN, COLLOTON and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       Terron Brown appeals the sentence of 292 months’ imprisonment imposed by
the district court1 following his conviction for conspiracy to distribute more than 1.5
kilograms of crack cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(iii)
and 846. This court has vacated Brown’s sentence and remanded for resentencing on
two prior occasions. See United States v. Brown, 453 F.3d 1024, 1026-27 (8th Cir.
2006); United States v. Brown, 414 F.3d 976 (8th Cir. 2005). On this appeal, Brown


      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
argues that the district court improperly applied a presumption of reasonableness to
the advisory guidelines range and failed to exercise its discretion in determining the
sentence. After careful review, we conclude that the district court properly recognized
its responsibilities under United States v. Booker, 543 U.S. 220 (2005), and its
discretion under 18 U.S.C. § 3553(a). We do apply a presumption of reasonableness
on appeal to a sentence within the guideline range, see Rita v. United States, 127 S.
Ct. 2456, 2462-65 (2007); United States v. Lincoln, 413 F.3d 716, 717 (8th Cir.), cert.
denied, 546 U.S. 1081 (2005), and we conclude that Brown’s sentence is not
unreasonable.

       Brown also argues that this court improperly requires district courts to offer an
“appropriate justification” by reference to § 3553(a) to support a variance from the
guidelines range. The Supreme Court has granted certiorari in a case that presents a
related question, see Gall v. United States, 127 S. Ct. 2933 (2007), but the requirement
of an “appropriate justification” for a variance remains the law of this circuit. See
United States v. Gonzalez-Alvarado, 477 F.3d 648, 650 (8th Cir. 2007). We decline
to address Brown’s pro se supplemental filing, see United States v. Dierling, 131 F.3d
722, 734 n.7 (8th Cir. 1997), and deny his request for relief.

      Accordingly, the judgment is affirmed.
                      ______________________________




                                          -2-